Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the second OLED sub-pixels comprise sub-pixels of different colors, a plurality of adjacent columns of the second OLED sub-pixels of different colors in one row form a second OLED pixel unit; a driving mode for the second OLED sub-pixels is active; and the first electrodes of the sub-pixels of a same color in the columns of one row are connected to a drain of a switching transistor in a same pixel driving circuit or drains of switching transistors in different pixel driving circuits, a gate of each of the driving transistors corresponds to a data signal channel of the display driver integrated chip.”

Claims 3-7, 9-11 and 13-19 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 20, none of the prior art of record teaches alone or in combination the limitation “wherein the second OLED sub-pixels comprise sub-pixels of different colors, a plurality of adjacent columns of the second OLED sub-pixels of different colors in one row form a second OLED pixel unit; a driving mode for the second OLED sub-pixels is passive; and the first electrode of the second OLED sub-pixel in each column of one row is connected to a drain of a switching transistor, sources of switching transistors of the sub-pixels of a same color in the columns in different second OLED pixel units are connected to a same data signal channel of the display driver integrated chip, and gates of the switching transistors are connected to a same or different switching signals.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691